 



Exhibit 10.37
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement (this “Agreement”) is made as of the
     day of       2008 by and between JO-ANN STORES, INC., an Ohio corporation
(the “Company”), and       (the “Indemnitee”), a director of the Company.
RECITALS
          A. The Indemnitee is presently serving as a director of the Company,
and the Company desires the Indemnitee to continue in that capacity. The
Indemnitee is willing, subject to certain conditions (including, without
limitation, the execution and performance of this Agreement by the Company), to
continue in that capacity.
          B. The Company and Indemnitee are each aware of the exposure to
litigation of officers, directors, employees, agents and representatives of the
Company as such persons exercise their duties to the Company.
          C. In addition to the indemnification to which the Indemnitee is
entitled under the Amended and Restated Code of Regulations of the Company (as
such may be amended from time to time in the future) (the “Regulations”) or
otherwise, the Company has obtained, at its sole expense, insurance protecting
the Company and its directors and officers including the Indemnitee against
certain losses arising out of actual or threatened actions, suits, or
proceedings to which such persons may be made or threatened to be made parties.
However, as a result of circumstances having no relation to, and beyond the
control of, the Company and the Indemnitee, there can be no assurance that the
Company will continue to be able to obtain appropriate directors and officers’
liability insurance on an economically acceptable basis.
          Accordingly, and in order to induce the Indemnitee to continue to
serve in his or her present capacity, and in consideration of the foregoing
premises and mutual covenants contained herein, the Company and the Indemnitee
agree as follows:

  1.   Continued Service. The Indemnitee shall continue to serve as a director
of the Company so long as he or she is duly elected and qualified in accordance
with the Regulations or until he or she resigns in writing in accordance with
applicable law.     2.   Initial Indemnity.

  (a)   The Company shall indemnify the Indemnitee to the greatest extent
permitted by Ohio law, including but not limited to the provisions of the Ohio
Revised Code (“ORC”) and the Regulations as such may be amended from time to
time, if or when he or she is a party or is threatened to be made a party to any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal, administrative, or investigative (other than an action by or in the
right of the Company), by reason of the fact that he or she is or was a
director, officer, employee or agent of the Company or is or was serving at the
request of the Company as a director, trustee, officer, employee, member,
manager or agent of another corporation (domestic or foreign, non-profit or for
profit), limited liability company, partnership, joint venture, trust, or other
enterprise, or by reason of any action alleged to have been taken or omitted in
any such capacity, against any and all costs, charges, expenses (including,
without limitation, fees and expenses of attorneys and/or others; all such
costs, charges and expenses being herein jointly referred to as “Expenses”),
judgments, fines and amounts paid in settlement, actually and reasonably
incurred by the Indemnitee in connection therewith including any appeal of or
from any judgment or decision, unless it is proved by clear and convincing
evidence in a court of competent jurisdiction that the Indemnitee’s action or
failure to act involved an act or omission undertaken with deliberate intent to
cause injury to the Company or undertaken with reckless disregard for the best
interests of the Company. In addition, with respect to any criminal action or
proceeding, indemnification hereunder shall be made only if the Indemnitee had
no reasonable cause to believe his or her conduct was unlawful. The

1



--------------------------------------------------------------------------------



 



      termination of any action, suit or proceeding by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not satisfy
the foregoing standard of conduct to the extent applicable thereto.     (b)  
The Company shall indemnify the Indemnitee to the greatest extent permitted by
Ohio law, including but not limited to the provisions of the ORC and the
Regulations as such may be amended from time to time, if or when he or she is a
party or is threatened to be made a party to any threatened, pending, or
completed action, suit, or proceeding by or in the right of the Company to
procure a judgment in its favor, by reason of the fact that the Indemnitee is or
was a director, officer, employee or agent of the Company or is or was serving
at the request of the Company as a director, trustee, officer, employee, member,
manager or agent of another corporation, (domestic or foreign, nonprofit or for
profit), limited liability company, partnership, joint venture, trust, or other
enterprise, against any and all Expenses actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement thereof or any appeal of
or from any judgment or decision, unless it is proved by clear and convincing
evidence in a court of competent jurisdiction that the Indemnitee’s action or
failure to act involved an act or omission undertaken with deliberate intent to
cause injury to the Company or undertaken with reckless disregard for the best
interests of the Company (unless a court of competent jurisdiction determines
that the Indemnitee nonetheless, in view of all the circumstances of the case,
is fairly and reasonably entitled to indemnity to the extent deemed proper by
such court), except that no indemnification pursuant to this Section 2(b) shall
be made in respect of any action or suit in which the only liability asserted
against the Indemnitee is pursuant to Section 1701.95 of the ORC.     (c)   Any
indemnification under Section 2(a) or 2(b) (unless ordered by a court) shall be
made by the Company only as authorized in the specific case upon a determination
that indemnification of the Indemnitee is proper in the circumstances because he
or she has met the applicable standard of conduct set forth in Section 2(a) or
2(b). Such authorization shall be made (i) by the directors of the Company (the
“Board”) by a majority vote of a quorum consisting of directors who were not and
are not parties to or threatened with such action, suit, or proceeding, or
(ii) if such a quorum of disinterested directors is not obtainable or if a
majority of such quorum so directs, in a written opinion by independent legal
counsel (designated for such purpose by the Board) (the “Independent Counsel”)
which shall not be an attorney, or a firm having associated with it an attorney,
who has been retained by or who has performed services for the Company, or any
person to be indemnified, within the five years preceding such determination, or
(iii) by the shareholders of the Company (the “Shareholders”), or (iv) by the
court in which such action, suit, or proceeding was brought; except that, if a
Change of Control has occurred after the act or failure to act by the Indemnitee
which is the subject of the determination and before the authorization of the
indemnification, such authorization shall be made by Independent Counsel
selected by the Indemnitee. If the determination of entitlement is to be made by
Independent Counsel selected by the Board, the Company shall promptly give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected. If the determination of entitlement is to be
made by Independent Counsel selected by the Indemnitee, the Indemnitee shall
promptly give written notice to the Company advising it of the identity of the
Independent Counsel so selected. The Indemnitee or the Company, as the case may
be, may, within ten days after such written notice of selection shall have been
given, deliver to the Company or the Indemnitee a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in this Section of the Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has ruled against such objection.
If, within 30 days after submission by Indemnitee of a written request for
indemnification, no Independent Counsel shall have been selected or an
Independent Counsel shall have been selected but an objection thereto shall have
been properly made and remained unresolved, either the Company or Indemnitee may
petition the Summit County Court of Common Pleas of the State of Ohio or other
court of competent jurisdiction for resolution of any

2



--------------------------------------------------------------------------------



 



      objection that shall have been made to the selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel for purposes of this Agreement. The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with his or her
duties pursuant to this Agreement. A “Change of Control” will be deemed to occur
if a majority of the members of the Board at the time the authorization is made
were not either (i) members of the Board at the time of the act or failure to
act by the Indemnitee which is the subject of the determination or
(ii) nominated for election or appointed as directors by the vote of a majority
of such members.     (d)   To the extent that the Indemnitee has been successful
on the merits or otherwise, including, without limitation, the dismissal of an
action without prejudice, in defense of any action, suit, or proceeding referred
to in Section 2(a) or 2(b), or in defense of any claim, issue, or matter
therein, he or she shall be indemnified against Expenses actually and reasonably
incurred by him in connection therewith.     (e)   Expenses actually and
reasonably incurred by the Indemnitee in defending any such action, suit, or
proceeding shall be paid by the Company as they are incurred in advance of the
final disposition of such action, suit, or proceeding under the procedure set
forth in Section 4(b).     (f)   For purposes of this Agreement, references to
“other enterprises” shall include employee benefit plans; references to “fines”
shall include any excise taxes assessed on the Indemnitee with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service which imposes duties on, or involves services by, the
Indemnitee with respect to an employee benefit plan, its participants or
beneficiaries; references to the masculine shall include the feminine; and
references to the singular shall include the plural and vice versa.     (g)   No
amendment to the Amended and Restated Articles of Incorporation of the Company
(the “Articles”) or the Regulations shall deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to this Agreement, except to the
extent that such amendment is required by law to be given effect. No amendment
to the Articles or the Regulations shall deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to the Articles, the Regulations, the
ORC, or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date (the “Effective Date”) upon
which the amendment was approved by the Shareholders, except to the extent that
such amendment is required by law to be given effect. In the event that the
Company shall purport to adopt any amendment to its Articles or Regulations or
take any other action the effect of which is to deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to the Articles, the Regulations, the
ORC, or any such other law, such amendment shall apply only to acts or failures
to act occurring entirely after the Effective Date thereof.

  3.   Additional Indemnification.

  (a)   Pursuant to ORC Section 1701.13(E)(6), without limiting any right which
the Indemnitee may have pursuant to Section 2 hereof or any other provision of
this Agreement or the Articles, the Regulations, the ORC, any policy of
insurance, or otherwise, but subject to any limitation on the maximum
permissible indemnity which may exist under applicable law at the time of any
request for indemnity hereunder and subject to the following provisions of this
Section 3, the Company shall indemnify the Indemnitee against any amount which
he or she is or becomes obligated to pay relating to or arising out of any claim
(including any pending, threatened or completed action, suit or proceeding to
which he or she is or is threatened to be made a party) made against him because
of any action alleged to have been taken or omitted to be taken, including any
actual or alleged error, misstatement, or misleading statement, which he or she
commits, suffers, permits, or acquiesces in while acting in his or her capacity
as a director, officer, employee or agent of the Company or while serving at the
request of the Company as a director, trustee, officer, employee,

3



--------------------------------------------------------------------------------



 



      member, manager or agent of another corporation (domestic or foreign,
non-profit or for profit), limited liability company, partnership, joint
venture, trust, or other enterprise. The payments which the Company is obligated
to make pursuant to this Section 3 shall include, without limitation, judgments,
fines, and amounts paid in settlement and any and all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith including any
appeal of or from any judgment or decision; provided, however, that the Company
shall not be obligated under this Section 3 to make any payment in connection
with any claim against the Indemnitee:

  (i)   to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results from a final,
nonappealable order; or     (ii)   to the extent based upon or attributable to
the Indemnitee having            actually realized a personal gain or profit to
which he or she was not legally entitled, including, without limitation, profit
from the purchase and sale by the Indemnitee of equity securities of the Company
which is recoverable by the Company pursuant to Section 16(b) of the Securities
Exchange Act of 1934, or profit arising from transactions in publicly traded
securities of the Company which were effected by the Indemnitee in violation of
Section 10(b) of the Securities Exchange Act of 1934, or Rule 10b-5 promulgated
thereunder.

  (b)   A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with
Section 4(a).     (c)   Expenses incurred by the Indemnitee in defending any
claim to which this Section 3 applies shall be paid by the Company as they are
actually and reasonably incurred in advance of the final disposition of such
claim under the procedure set forth in Section 4(b).

  4.   Certain Procedures Relating to Indemnification.

  (a)   For purposes of pursuing his or her rights to indemnification under
Sections 2 or 3, unless the indemnification is to be authorized by Independent
Counsel, the shareholders or a court in accordance with Section 2(c), the
Indemnitee shall: (i) submit to the Board a sworn statement of request for
indemnification substantially in the form of Exhibit 1 attached hereto and made
a part hereof (the “Indemnification Statement”) stating that he or she is
entitled to indemnification hereunder; and (ii) present to the Board reasonable
evidence of all amounts for which indemnification is requested. Submission of an
Indemnification Statement to the Board shall create a presumption that the
Indemnitee is entitled to indemnification hereunder, and the Company shall,
within 60 calendar days after submission of the Indemnification Statement, make
the payments requested in the Indemnification Statement to or for the benefit of
the Indemnitee, unless (i) within such 60-calendar-day period the Board shall
resolve by vote of a majority of the directors at a meeting at which a quorum is
present that the Indemnitee is not entitled to indemnification, (ii) such vote
shall be based upon clear and convincing evidence (sufficient to rebut the
foregoing presumption), and (iii) the Indemnitee shall have received within such
period notice in writing of such vote, which notice shall disclose with
particularity the evidence upon which the vote is based. The foregoing notice
shall be sworn to by all persons who participated in the vote and voted to deny
indemnification. The provisions of this Section 4(a) are intended to be
procedural only and shall not affect the right of any Indemnitee to
indemnification under Sections 2 or 3 so long as the Indemnitee follows the
prescribed procedure and any determination by the Board that an Indemnitee is
not entitled to indemnification and any failure to make the payments requested
in the Indemnification Statement shall be subject to judicial review by any
court of competent jurisdiction.     (b)   For purposes of obtaining payments of
Expenses in advance of final disposition pursuant to the Section 2(e) or
Section 3(c), the Indemnitee shall submit to the Company a sworn request for
advancement of Expenses substantially in the form of Exhibit 2 attached hereto
and made a part

4



--------------------------------------------------------------------------------



 



      hereof (the “Undertaking”), stating that he or she has reasonably incurred
actual Expenses in defending an action, suit or proceeding referred to in
Section 2(a) or 2(b) or any claim referred to in Section 3, or pursuant to
Section 11 hereof. Upon receipt of the Undertaking, the Company shall thereafter
promptly pay such Expenses of the Indemnitee as are noticed to the Company in
writing and in reasonable detail arising out of the matter described in the
Undertaking. No security shall be required in connection with any Undertaking.
The Company shall advance to the Indemnitee all reasonable costs and expenses
incurred or to be incurred by the Indemnitee in connection with any action under
Section 3(c) within 20 days of receipt by the Company of a written request for
such advance.     (c)   Limitation on Indemnity. Notwithstanding anything
contained herein to the contrary, the Company shall not be required hereby to
indemnify the Indemnitee with respect to any action, suit, or proceeding that
was initiated by the Indemnitee unless (i) such action, suit or proceeding was
initiated by the Indemnitee to enforce any rights to indemnification arising
hereunder, (ii) authorized by another agreement to which the Company is a party
whether heretofore or hereafter entered, or (iii) otherwise ordered by the court
in which the suit was brought.     (d)   Partial Indemnity. If the Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any Expenses, judgments, fines and amounts paid in
settlement, but not for all of the total amount thereof, the Company will
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

5



--------------------------------------------------------------------------------



 



  5.   Notification and Defense of Claims.

  (a)   The failure by the Indemnitee to timely notify the Company of any
action, suit or proceeding referred to in Section 2(a) or 2(b) or any claim
referred in Section 3 for which Indemnitee seeks or may seek indemnification or
advancement of expenses under this Agreement, shall not relieve the Company from
any liability hereunder unless, and only to the extent that, the Company did not
otherwise learn of such action, suit, proceeding or claim and such failure
results in forfeiture by the Company of substantial defenses, rights or
insurance coverage.     (b)   The Company shall be entitled to participate in
the defense of any action, suit or proceeding referred to in Section 2(a) or
2(b) or any claim referred to in Section 3 for which Indemnitee seeks or may
seek indemnification or advancement of expenses under this Agreement or to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee; provided that if Indemnitee reasonably believes, after consultation
with counsel selected by Indemnitee, that (a) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict, (b) the named parties in any such action, suit, proceeding
or claim (including any impleaded parties) include both the Company and
Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular action, suit, proceeding or claim) at the Company’s expense. The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending action, suit, proceeding or
claim without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any threatened or pending action, suit, proceeding or claim to which the
Indemnitee is, or could have been, a party unless such settlement solely
involves the payment of money by persons other than the Indemnitee and includes
a complete and unconditional release of the Indemnitee from all liability on any
claims that are the subject matter of such action, suit, proceeding or claim.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee.

  6.   Liability Insurance and Funding. For the duration of Indemnitee’s service
as a director and thereafter for six (6) years following the termination of
Indemnitee’s service as a director (but in any event for so long as Indemnitee
shall be subject to any pending or possible action, suit, proceeding or claim
that gives rise to a right hereunder), the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors’ and officers’ liability insurance providing coverage for
directors and officers of the Company either that (a) is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance or (b) the annual
premium cost of which is at least $650,000. The Company shall provide Indemnitee
with a copy of all directors’ and officers’ liability insurance applications,
binders, policies, declarations, endorsements and other related materials. All
policies of directors’ and officers’ liability insurance obtained by the
Company, shall name Indemnitee as an insured and shall provide Indemnitee the
same rights and benefits, subject to the same limitations, as are accorded to
the Company’s directors most favorably insured by such policy.     7.  
Subrogation; Duplication of Payments.

  (a)   In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

6



--------------------------------------------------------------------------------



 



  (b)   The Company shall not be liable under this Agreement to make any payment
in connection with any claim made against an Indemnitee to the extent that the
Indemnitee has actually received payment (under any insurance policy, the
Regulations or otherwise) of amounts otherwise payable hereunder.

  8.   Shareholder Ratification. The Company may, at its option, propose at any
future meeting of Shareholders that this Agreement be ratified by the
Shareholders; provided, however, that the Indemnitee’s rights hereunder shall be
fully enforceable in accordance with the terms hereof whether or not such
ratification is sought or obtained.     9.   Fees and Expenses of Enforcement;
Arbitration.

  (a)   It is the intent of the Company that the Indemnitee not be required to
incur expenses associated with the interpretation, enforcement or defense of his
or her rights under this Agreement by litigation or otherwise because such
expenses would substantially detract from the benefits intended to be extended
to the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Company has failed to comply with any of its obligations under this
Agreement or if the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any action, suit, or proceeding
to deny, or to recover from, the Indemnitee the benefits intended to be provided
to the Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee
from time to time to retain counsel of his or her choice, at the expense of the
Company as hereafter provided, to advise and represent the Indemnitee in
connection with any such interpretation, enforcement or defense, including the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder, or other person
affiliated with the Company, in any jurisdiction. Regardless of the outcome
thereof, the Company shall pay and be solely responsible for any and all
expenses, including, without limitation, fees and expenses of attorneys and
others, reasonably incurred by the Indemnitee pursuant to this Section 9, unless
the court determines that each of the material assertions made by the Indemnitee
as a basis for the litigation or other legal action were not made in good faith
or were frivolous.     (b)   In lieu of initiating litigation to enforce its
rights under this agreement, the Indemnitee may request that the dispute be
resolved by means of arbitration. If arbitration is requested, such dispute or
controversy shall be submitted by the parties to binding arbitration in the City
of Cleveland, State of Ohio, before a single arbitrator agreeable to both
parties. If the parties cannot agree on a designated arbitrator within fifteen
(15) days after arbitration is requested in writing by either of them, the
arbitration shall proceed in the City of Cleveland, State of Ohio, before an
arbitrator appointed by the American Arbitration Association. In either case,
the arbitration proceeding shall commence promptly under the commercial
arbitration rules then in effect of that Association and the arbitrator agreed
to by the parties or appointed by that Association shall be an attorney other
than an attorney who has, or is associated with a firm having associated with it
an attorney which has been retained by or performed services for the Company or
Indemnitee at any time during the five (5) years preceding the commencement of
arbitration. The award shall be rendered in such form that judgment may be
entered thereon in any court having jurisdiction thereof. The prevailing party
shall be entitled to prompt reimbursement of any costs and expenses (including,
without limitation, reasonable attorney’s fees) incurred in connection with such
legal action or arbitration provided that Indemnitee shall not be obligated to
reimburse the Company unless the arbitrator who resolves the dispute determines
the Indemnitee acted in bad faith in bringing such arbitration. The arbitrator’s
fees and other arbitration costs shall be borne by the Company, unless the
arbitrator determines that the Indemnitee acted in bad faith in bringing such
arbitration and an alternative allocation of such fees and expenses is
appropriate under the circumstances.

  10.   Merger or Consolidation. This Agreement shall be binding upon and inure
to the benefit of the Company and any successor to the Company. If the Company
shall be a constituent corporation in a

7



--------------------------------------------------------------------------------



 



      consolidation, merger, or other reorganization, the Company, if it shall
not be the surviving, resulting, or acquiring corporation therein, shall require
as a condition thereto that the surviving, resulting, or acquiring corporation
agree to assume all of the obligations of the Company hereunder and to indemnify
the Indemnitee to the full extent provided herein. Whether or not the Company is
the resulting, surviving, or acquiring corporation in any such transaction, the
Indemnitee shall also stand in the same position under this Agreement with
respect to the resulting, surviving, or acquiring corporation in which he or she
would have stood with respect to the Company if its separate existence had
continued.     11.   Indemnification for Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the extent Indemnitee is, by reason of
the fact that Indemnitee is or was a director of the Company or is or was
serving at the request of the Company as a director, trustee, officer, employee,
member, manager or agent of another corporation (domestic or foreign, non-profit
or for profit), limited liability company, partnership, joint venture, trust, or
other enterprise, a witness in any action, suit, proceeding or claim to which
Indemnitee is not a party, he or she shall be indemnified against all expenses
actually and reasonably incurred by him or on his or her behalf in connection
therewith.     12.   Nonexclusively and Severability.

  (a)   The rights to indemnification provided by this Agreement shall not be
exclusive of any other rights of indemnification to which the Indemnitee may be
entitled under the Articles, the Regulations, the ORC or any other statute, any
insurance policy, agreement, or vote of shareholders or directors or otherwise,
as to any actions or failures to act by the Indemnitee, and shall continue after
he or she has ceased to be a director, officer, employee, or agent of the
Company or other entity for which his or her service gives rise to a right
hereunder, and shall inure to the benefit of his or her heirs, executors, and
administrators; provided, however, that the Indemnitee hereby agrees that the
provisions set forth in Sections 4 through 19 of this Agreement also shall apply
to any rights of indemnification or advancement of expenses that Indemnitee may
have under, and supersede, if necessary, provisions of the same subject matters
set forth in, the Articles, the Regulations, the ORC or any other statute,
insurance policy, agreement, or vote of shareholders or directors, or otherwise.
    (b)   This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors, but otherwise the rights to
indemnification provided by this Agreement are personal to the Indemnitee and
are non-transferable by Indemnitee, and no party other than the Indemnitee is
entitled to indemnification under this Agreement.     (c)   If any provision of
this Agreement or the application of any provision hereof to any person or
circumstances is held invalid, unenforceable, or otherwise illegal, the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected, and the provision so held to be
invalid, unenforceable, or otherwise illegal shall be reformed to the extent
(and only to the extent) necessary to make it enforceable, valid, and legal.

  13.   Security. To ensure that the Company’s obligations pursuant to this
Agreement can be enforced by Indemnitee, the Company may, at its option,
establish a trust pursuant to which the Company’s obligations pursuant to this
Agreement and other similar agreements can be funded.     14.   Notices. All
notices and other communications hereunder shall be in writing and shall be
personally delivered or sent by recognized overnight courier service (a) if to
the Company, to the then-current principal executive offices of the Company
(Attention: General Counsel) or (b) if to the Indemnitee, to the last known
address of Indemnitee as reflected in the Company’s records. Either party may
change its address for the delivery of notices or other communications hereunder
by providing

8



--------------------------------------------------------------------------------



 



      notice to the other party as provided in this Section 14. All notices
shall be effective upon actual delivery by the methods specified in this
Section 14.     15.   Prior Agreements. Subject to Section 12, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.     16.   Termination. This Agreement may be terminated
by either party upon not less than sixty (60) days’ prior written notice
delivered to the other party, but such termination shall not in any way diminish
the obligations hereunder with respect to Indemnitee’s service as a Company
director and activities prior to the effective date of the termination or the
Company’s obligation to provide continuing insurance coverage for past service
and activities pursuant to Section 6 hereof. In the case of termination by the
Company, such termination must be pursuant to a resolution adopted by majority
vote of the Board of Directors.     17.   Governing Law and Consent to
Jurisdiction. This Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio, without giving effect to the principles of
conflict of laws thereof. The Company and the Indemnitee each hereby irrevocably
consents to the jurisdiction of the federal and state courts located in Summit
County, Ohio for all purposes in connection with any action, suit, proceeding or
claim which arises out of or relates to this Agreement and hereby waives any
objections or defenses relating to jurisdiction with respect to any lawsuit or
other legal proceeding initiated in or transferred to such courts.     18.  
Modification. This Agreement and the rights and duties of the Indemnitee and the
Company hereunder may be modified only by an instrument in writing signed by
both parties hereto

9



--------------------------------------------------------------------------------



 



  19.   Headings; References. Descriptive headings of the several Sections of
this Agreement are inserted for convenience only and will not control or affect
the meaning or construction of any of the provisions of this Agreement. Unless
otherwise expressly provided, references to Sections and Exhibits are to
Sections of and Exhibits to this Agreement.     20.   Counterparts. This
Agreement may be executed in any number of counterparts and each of such
counterparts will for all purposes be deemed to be an original, and all
counterparts together will constitute but one and the same instrument.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            JO-ANN STORES, INC.
      By:                 Title:                               Director   

10



--------------------------------------------------------------------------------



 



Exhibit 1
INDEMNIFICATION STATEMENT

          STATE OF    )            ) SS   COUNTY OF    )    

I, _______________________, being first duly sworn, do depose and say as
follows:
          1. This Indemnification Statement is submitted pursuant to the
Indemnification Agreement made as of ____________, 2008 between JO-ANN STORES,
INC. (the “Company”), an Ohio corporation, and the undersigned.
          2. I am requesting indemnification against costs, charges, expenses
(which may include fees and expenses of attorneys and/or others), judgments,
fines, and amounts paid in settlement (collectively, “Liabilities”), which have
been actually and reasonably incurred by me in connection with a claim referred
to in Sections 2 or 3 of the aforesaid Indemnification Agreement.
          3 With respect to all matters related to any such claim, I am entitled
to be indemnified as herein contemplated pursuant to the aforesaid
Indemnification Agreement.
          4. Without limiting any other rights which I have or may have, I am
requesting indemnification against Liabilities which have or may arise out of

              .    [Signature of Indemnitee]
     

     Subscribed and sworn to before me, a Notary Public in and for said County
and State, this _________ day of ______________ , 2008.
[Seal]
          My commission expires ______________

11



--------------------------------------------------------------------------------



 



Exhibit 2
UNDERTAKING

          STATE OF    )            ) SS   COUNTY OF    )    

          I, ____________, being first duly sworn do depose and say as follows:
          1. This Undertaking is submitted pursuant to the Indemnification
Agreement made as of _________, 2008 between JO-ANN STORES, INC. (the
“Company”), an Ohio corporation, and the undersigned.
          2. I am requesting payment of costs, charges, and expenses which I
have reasonably incurred or will reasonably incur in defending an action, suit
or proceeding referred to in Section 2(a) or 2(b) or any claim referred to in
Section 3, or pursuant to Section 9 or Section 11 of the aforesaid
Indemnification Agreement.
          3. The costs, charges, and expenses for which payment is requested
are, in general, all expenses related to: _________.
          4. I hereby undertake to (a) repay all amounts paid pursuant hereto if
it ultimately is determined that I am not entitled to be indemnified by the
Company under the aforesaid Indemnification Agreement or otherwise and
(b) reasonably cooperate with the Company concerning the action, suit,
proceeding or claim.

                  [Signature of Indemnitee]                       

     Subscribed and sworn to before me, a Notary Public in and for said County
and State, this _________ day of _______________, 2008.
[Seal]
     My commission expires __________________

12